[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                       For the First Circuit


No. 99-1499

                          ROBERT E. SILVA,

                       Plaintiff, Appellant,

                                 v.

    WILLIAM A. SIFFLARD, VICE PRESIDENT, GENERAL MANAGER,
                         E.U.A. NOVA,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                               Before

                       Torruella, Chief Judge,
                  Campbell, Senior Circuit Judge,
                     and Lipez, Circuit Judge.




     Robert E. Silva on brief pro se.
     Steven M. Richard, Douglas J. Emanuel and Tillinghast,
Licht, Perkins, Smith & Cohen on brief for appellees.




                           April 24, 2000
          Per Curiam.      After carefully reviewing the record

and   briefs   on   appeal,   we    affirm    substantially   for   the

reasons   adopted    by   the      district   court.    Among   other

considerations, the appellant made no showing that he could

establish an essential element of his case, that he was

harassed because of his sex.           Although we do not condone

harassment on the basis of perceived sexual orientation, it

is not, without more, actionable under Title VII.             Higgins

v. New Balance Athletic Shoe Inc., 194 F.3d 252 (1st Cir.

1999).

          Affirmed.       Loc. R. 27(c).